                                                                    USDC SONY
                                                                    DOCUMENT
                                                                    ELECTRONICALL y FILED
UNITED STATES DISTRICT COURT                                       :DOC# .       · ·
SOUTHERN DISTRICT OF NEW YORK                                      .0.~TE FIL_Ep;;,,   t{ l. ~ I 1,. 0 Jq 't
                                                                                               I

CIELO JEAN GIBSON, JESSICA BURCIAGA,
PAOLA CANAS, JOANNA KRUPA, SARA
UNDERWOOD, BRITTANY WILCOX, JESSICA
ROCKWELL, TAL BERKOVICH, TIFFANY
SELBY, VIDA GUERRA, ALICIA WHITTEN,                                OPINION & ORDER
ANYA MONZIKOV A, ASHLEY VICKERS,
CARISSA ROSARIO, CORA SKINNER, EV A                                  15 Civ. 08168 (ER)
PEPAJ, IRINA VORONINA, JAMILLETTE
GIAXIOLA, URSULA MAYES, JESSA HINTON,
SHEENA LEE WEBER,

                              Plaintiffs,

                 - against-

SCE GROUP, INC., d/b/a Sin City Cabaret; 21
GROUP, INC., d/b/aShow Palace Gentlemen's,


                              Defendants.




RAMOS, D.J.:
       Plaintiffs, twenty models and a model's sister, bring this action against two clubs, which

feature partially nude dancers, because those clubs used Plaintiffs' pictures without their consent

in advertisements for the clubs. The parties have cross moved for summary judgment. For the

reasons set forth below, Defendants' and Plaintiffs' motions for summary judgment are

GRANTED in part and DENIED in part.
I.       Background 1

         Defendant SCE Group, Inc. ("SCE") owns and operates a club known as Sin City

Cabaret, which is located at 2520 Park Avenue, Bronx, New York. Doc. 108, 2. Defendant 21

Group, Inc. ("21 Group") owns and operates a club known as Show Palace Gentlemen's Club,

which is located at 45-20 21st Street, Long Island City, New York. Doc. 108, 2. Both clubs also

operate related social media accounts. Doc. 111, 63. Constantine Drakopoulos, the general

manager of SCE Group, oversaw all marketing and social media for Show Palace and Sin City

and served as their Rule 30(b)(6) witness. 105-5, 19, 31, 118.

         SCE and 21 Group concede that the pictures of the Plaintiffs at issue herein appeared on

their respective Instagram and Facebook accounts. Doc. 108, 2. Drakopoulos testified that at

different times either Mike Diaz, a manager of 21 Group, or Creative Complex, an advertising

agency retained by Defendants, posted the images. Doc. 111, 66.

         Drakopoulos testified that Diaz found the images that he personally posted on Google

and believed that the images could be used in the clubs' social media accounts because it was his

understanding that any image on the internet could be used for commercial purposes. Id. at 67.

Drakopoulos testified that Diaz would only post an image if "there [wa]s no warning or

restrictions or anything that says not to use the image." Doc. 105-5, 202. Drakopoulos further



1
   The Court notes at the outset that over the past few years, Plaintiffs' counsel has filed nearly identical lawsuits
against numerous other so-called gentlemen's clubs in this District. See Edmondson v. RCJ Hosp. Holdings, Inc.,
No. 16 Civ. 2242 (VEC), 2018 WL 4112816, at *l (S.D.N.Y. Aug. 29, 2018) (listing cases). Indeed, Plaintiffs'
counsel has brought seven similar cases on behalf of some of the plaintiffs involved in the instant case. See Toth v.
59 Murray Enterprises, Inc., No. 15 Civ. 8028 (NRB), 2019 WL 95564, at *l (S.D.N.Y. Jan. 3, 2019); Edmondson
v. RCJ Hosp. Holdings, Inc., No. 16 Civ. 2242 (VEC), 2018 WL 4112816, at *l (S.D.N.Y. Aug. 29, 2018);
Voronina v. Scores Holding Co., Inc., No. 16 Civ. 2477 (LAK), 2017 WL 74731, at *l (S.D.N.Y. Jan. 5, 2017);
Mayes v. 490 Habitat, Inc., No. 18 Civ. 1427 (SJF) (GRB), 2019 WL 1429602, at *1 (E.D.N.Y. Mar. 29, 2019);
Mayes v. Summit Entm 't Co,p., 287 F. Supp. 3d 200,202 (E.D.N.Y. 2018); Taylor v. Trapeze Mgmt., LLC, No. 17
Civ. 62262 (KMM), 2019 WL 1466470, at *2 (S.D. Fla. Feb. 8, 2019); Gibson v. White's Place, LLC, No. 3:16 Civ.
392-J-32JBT, 2017 WL 4169690, at * 1 (M.D. Fla. Sept. 20, 2017). In these seven lawsuits, as in the instant lawsuit,
the plaintiffs claimed that various clubs used their images on social media in violation of the Lanham Act, state
privacy rights, and state prohibitions on unfair trade practices.

                                                          2
stated that Defendants searched for the pictures by theme, such as "sexy girl in a military outfit,"

and not by the names of any of the models.

       With respect to the images posted by Creative Complex, Drakopoulos testified that

Creative Complex told him that it purchased the pictures to create the posts. Doc. 105-5, 130-

131. He later stated more broadly that Creative Complex "always purchase[ d] their images" and

that it "bought them through Shutterstock." Id. at 135-137, 261-262.

       Drakopoulos also testified that neither of the clubs had a contract with any of the

Plaintiffs, that he never saw or sought contracts between any third-party graphic designers and

Plaintiffs, that he did not know the names of any of the Plaintiffs when the pictures were

published, and that, prior to being served with the complaint, he had not heard of any of the

plaintiffs in this suit. Doc. 105-5, 37-38, 56-57, and 191. Moreover, Drakopoulos testified that

there did not seem to be a relationship between the alleged fame or notoriety of the models and

the effectiveness of the advertisements because the profits generally remained the same for each

event, regardless of the identity of the model used in the social media posts relating to those

events. Doc. 108, 35.

A.     The Use of Plaintiffs' Images

       The images posted on Defendants' Facebook and Instagram accounts featured Cielo Jean

Gibson, Paola Canas, Jessica Burciaga, Ursula Mayes, Jessica Hinton, Joanna Krupa, Brittany

Wilcox, Jessica Rockwell, Sara Underwood, Anya Monzikova, Sheena "Lee" Weber, Tal

Berkovich, Vida Guerra, Eva Pepaj, Tiffany Selby, Irina Voronina, Jamillette Gaxiola, Ashley




                                                 3
Vickers, Carissa Rosario, Cora Skinner, and Alicia Whitten. 2 According to Drakopoulos,

Defendants selected these pictures to imply that their performers are attractive. Doc. 111, 68.

1.         Gibson

           Gibson has served as a model for the Falken Drift Team, Short Block Technologies, and

Top Rank Boxing. Doc. 111, 7. To the best of her recollection, she had approximately 50,000

Instagram followers in 2015. Doc. 102-4, 3. She testified that she did not have as many

followers in 2013 as she did in 2015 but she did not know the specific number. Doc. 105-14,

68-69.

           The picture Defendants posted of Gibson is from a 2002 or 2003 photography shoot.

Doc. 111, 9. For that shoot, Gibson gave the photographer limited permission to use her image.

Doc. 111, 9. According to timestamps on Instagram, the picture of Gibson was first posted in the

week of July 16, 2013. 1-1, 2-4. 3

2.         Canas

           Cafias has served as the face for Curve Lingerie, Masters Gold Tournament in Dubai, and

the International Surf and Sport Expo in Orlando, Florida. Doc. 111, 12. Additionally, she has

appeared on numerous television shows and worked for SOHO, KISS Underwear, Salon

International, Zona Rosa, and Esteban Escobar. Id. at 12. To the best of her recollection,

approximately 100,000 people followed her Instagram account in 2015. Id.

           The two pictures of Cafias come from a 2011 or 2012 shoot for Espiral Catalog. Doc.

111, 14. Cafias testified that she signed an agreement with Espiral Catalog and that the contract




2
 On January 24, 2019, Brooke Taylor filed a stipulation of voluntary dismissal for her claim against all Defendants.
Doc. 93.

3
    The Court provides the day the pictures were posted if provided, otherwise the week.


                                                           4
only allowed the images to be used for the brand. Doc. 105-15, 49. According to time stamps

on the pictures, the most recent picture was posted during the week of September 21, 2014. Doc.

1-1, 6-15. These images were posted by Creative Complex. Doc. 108, 32.

3.       Burciaga

         Burciaga has appeared in Playboy, Maxim, Import Tuner, Modified Mag, Performance

Auto & Sound, Show Latina, and Lowrider magazines. Doc. 111, 9. To the best of her

recollection, she had 35,000 Facebook followers, 1,200,000 Instagram followers, and 150,000

Twitter followers in 2015. Id.

         One picture of Burciaga is from a 2006 shoot for Stuff magazine. Doc. 111, 11. 4

Burciaga testified that she signed a release with Stuff magazine and that she could not recall the

details of the release. Doc. 105-16, 65-66. According to timestamps on the social media posts,

the pictures were posted on January 25, 2013, November 15, 2013, January 19, 2014, and on

certain dates 87 weeks, 49 weeks, and 15 weeks before August 4, 2015. Doc. 1-1, 17-27.

Creative Complex posted all of these images except for the one posted 15 weeks before August

4, 2015. Doc. 108, 32.

4.       Mayes

         Mayes has appeared in Deal or No Deal, Minute to Win It, The Tonight Show, The Jay

Leno Show, and Vogue, Elle, In Style, Cosmopolitan, and Marie Claire magazines. She works

for CESD Talent Agency, Brand Model & Talent Agency, and Abstract Talent Agency. Doc.

111, 15. In her declaration, she testified that she had approximately 10,000 Facebook followers




4
 Burciaga could not recall the origin of the other pictures but thought that they may "possibly" be from
hiphoplead.com. Doc. 102-4, 11-12.


                                                          5
and 5,000 Instagram followers in 2015. Id. She did not know how many followers she had in

2013. Doc. 105-16, 93-94.

           All of the pictures of Mayes, except for one that she took herself, were shot for

Dreamgirl Magazine between 2005 and 2007. Doc. 105-16, 23-24. Defendants have provided

contracts between Mayes and Dreamgirl Magazine because Plaintiffs produced them in

discovery for other cases. Doc. 105-51, 9-20. 5 Each contains a release but with slightly

different language. The 2007 release gave "permission for Dreamgirl to produce, copyright,

and/or publish my photograph or images." Id. at 19. 6 The posts of Mayes occurred on March

13, 2013, July 1, 2013, December 29, 2013, and 107 weeks, 45 weeks, 25 weeks before August

4, 2015. Doc. 1-2, 2-9. All of these images, except for those posted on December 29, 2013, and

March 13, 2013, were posted by Creative Complex. Doc. 108, 32.

5.         Hinton

           Hinton has modeled for Playboy, FHM, Kandy, MMA Sports, Guitar World, and Muscle

& Fitness magazines, Milwaukee's Best Beer, Affliction Clothing, Enzo, Milano Hair Products,

REVIV Wellness Spa, Protein World, Rhonda Shear Shapewear, Leg Avenue, and Roma

Costume. Doc. 111, 19. She has appeared on Victory Poker and Top Rank Boxing. Id. To the

best of her recollection, she had 1,500,000 social media followers in 2015. Doc. 111, 19. She

did not know how many followers she had in 2014. Doc. 105-18, 95-96. The three pictures of

Hinton are from an Elegant Moments photography shoot in 2013 or 2014, a Playboy

photography shoot in 2011, and an Affliction photography shoot in 2011 or 2012. Doc. 111,




5
 Mayes did not recall if she signed a release with Dreamgirl Magazine and she testified that neither she nor her
agents have a copy of her contracts. Doc. 105-16, 27-29.

6
    Defendants have also provided a 2008 release between Dreamgirl and Mayes, a year after the pictures were taken.


                                                          6
21. 7 Two of Hinton's pictures were posted on April 4, 2014, and February 21, 2014. Doc. 1-2,

11-13. The last picture lacks a timestamp.

6.       Krupa

         Krupa has appeared in Max Havoc: Curse of the Dragon, Superstars, Dancing with the

Stars, Poland's Top Model, The Real Housewives of Miami, and Playboy, Personal, Steppin'

Out, Envy, Shape, FHM, Stuff, Inside Sport, Teeze, and Maxim magazines. Doc. 111, 21-22.

She was also named the "Sexiest Swimsuit Model in the World," Germany's Maxim "Model of

the Year," and number 55 on Maxim's "Hot 100" list. Doc. 111, 22. Id. She declared that, in

2015, she had approximately 800,000 Facebook followers, 800,000 Instagram followers, and

800,000 Twitter followers. Id. She did not know how many followers she had in 2013 or 2014.

105-19, 177-178.

         According to Krupa's declaration, her pictures come from a Spec photography shoot in

approximately 2013 and from a Femme Fatales Magazine shoot in approximately 2006. Doc.

102-4, 4-5. In her deposition, however, she testified that one image could have come from a

Poker Magazine photography shoot from 2007. 105-19, 40. She testified that "either myself or

an agent or manager at the time probably" signed a release or other documents related to this

shoot. Id. at 45. She did "not know the exact terms of the agreement," but assumed that "the

only rights they would have is for the specific project or magazine that I did the photo shoot for."

Id. at 48-49. Krupa's pictures were posted on April 30, 2014 and June 30, 2013. Doc. 1-2, 15-

16.




7
 Hinton testified that Richard Masuda took the first picture of her and that they did not enter into a written or oral
contract to limit either party's control of the image. 105-18, 51-59.


                                                           7
7.     Rockwell and Wilcox

       Rockwell has appeared in Angry Video Game Nerd: The Movie, Immigrants, A Que No

Puedes!, Sons ofAnarchy, Entourage, Knight Rider, Heroes, Hooter's Magazine, Hooter's

Calendar, Extreme RC Car Magazine, No Fear Calendar, Shift Calendar, and in catalogues for

Dreamgirls Lingerie. Doc. 111, 28. She remembers having approximately 2,000 Instagram

followers in 2015. Id. She did not recall how many followers she had in 2013. Doc. 105-21,

128. Wilcox, Rockwell's sister, is not a model. Doc. 111, 61.

       The picture of Wilcox and Rockwell is from a promotional event for Sports by Brooks.

Ex. 105-21, 49. Rockwell recalled signing a release for the business's purposes but she did not

have a copy of the release. Id. at 52-53. The picture was published on November 1, 2013. Doc.

1-2, 21.

8.     Underwood

       Underwood has appeared in Playboy, The House Bunny, Miss March, Kendra, The Girls

Next Door, Attack of the Show, and Bridget's Sexiest Beaches. Doc. 111, 25. According to her

declaration, she remembered having approximately 8,000,000 social media followers in 2015.

Id. She did not know how many social media followers she had in 2013 or 2014. 105-22, 88.

       Two of the pictures of Underwood were used. One was either taken by her or by a friend.

105-22, 50. Underwood could not recall when she took the other picture of herself. Doc. 102-4,

42. The pictures were published on August 23, 2013, and April 25, 2014. Doc. 1-3, 2-3.

9.     Monzikova

       Monzikova, once named one of the 100 Most Beautiful People in the World by People

Magazine, has appeared in Deal or No Deal, Maxim, Cosmopolitan, Vogue, Runway, Melissa &

Joey, Aspen, Bones, Body of Proof, CS!, Knight Rider, In Plain Sight, Zombie Apocalypse, Too



                                                8
Little Too Late, Somebody Marry Me, Seeking Dolly Parton, Surrogates and a national

advertising campaign for Gilt.com. Doc. 111, 44. She recalls having approximately 10,000

social medial followers in 2015. Id. She did not recall how many followers she had in 2013.

Doc. 105-23, 102-103.

       The picture of Monzikova comes from a photography shoot for Dreamgirl' s Halloween

costume catalog sometime around 2010. Doc. 105-23, 37-39. Monzikova testified that she

signed a contract for the shoot and that the acceptable uses for the images were Dreamgirl, its

catalog and website. Id. at 55-56. She also testified that she had not seen it recently and that she

could not testify about the contract's terms. Id. at 54-55. The picture was published on May

18, 2013. Doc. 1-3, 5.

10.    Weber

       Weber has appeared in Playboy, Maxim, People, and Street Customs Magazine, The

Reality ofSpeed, Harold and Kumar 2, and The Pool Boys. She has served as a SSI

Spokesmodel and is currently the Director of Business Development at Harmony Medcare. Doc.

111, 30. She remembers that, in 2015, she had approximately 5,000 Facebook followers and

3,000 Instagram followers. Doc. 111, 31. She did not recall how many social media followers

she had in 2014. Doc. 105-24, 219.

       The picture of Weber was originally created for her website in approximately 2005. Id.

at 21. In her declaration, she states that the photographer had limited permission to use the

image and that he or she did not have authority to use the images for any purposes but those

agreed-upon. Doc. 102-4, 54. The picture was posted on May 9, 2014. Doc. 1-3, 7.




                                                 9
11.    Berkovich

       Berkovich has appeared in advertisement campaigns for Vine Versa Cosmetics, Aston

Martin, Old Spice, and Bose. Doc. 111, 33. She remembers having approximately 3,000

Facebook followers and 8,000 Instagram followers in 2015. Id. Berkovich did not know how

many followers she had in 2013. Doc. 105-25, 96-97.

       Berkovich's picture was originally shot for T3 Magazine around 2007. Doc. 111, 35.

She testified that she did not remember seeing a contract or an agreement related to the shoot.

Doc. 105-25, 77. The picture was posted on January 20, 2013. Doc. 1-3, 9.

12.    Guerra

       Guerra, at one point FHM s "Model of the Year" and number 26 on FHM s "Top 100

Sexiest Females." Doc. 111, 38. She has appeared in DUB, Smooth, Escape, Open Your Eyes,

El Gordo y La Flaca, The Chappelle Show, National Lampoons Dorm Daze 2, Vida Guerra:

Exposed, Scarface: The World is Yours, and music videos for Kanye West and Nelly. Doc. 111,

38. She remembers that in 2015 she had approximately 1,600,000 Facebook followers, 250,000

Instagram followers, and 250,000 Twitter followers. Id.

       The pictures of Guerra come from a 2003 or 2004 photography shoot for FHM and from

a 2003 or 2004 photography shoot for Black Men 's Magazine. Doc. 111, 41. For the first

picture, Guerra testified that she did not have any written or oral contracts with FHM Doc. 105-

26, 51-53. She also testified that she did not recall signing any documents with Black Men's

Magazine but that she "probably" did not sign a release. Id. at 60. She further testified that there

was a verbal agreement for the image "[i]ust to be in the magazine." Id. at 60. The first picture

was posted on May 2, 2013. Doc. 1-3, 11. It is unclear from the exhibit attached to the

complaint when the second picture was posted. Doc. 1-3, 12.



                                                10
13.    Pepaj

       Pepaj has appeared in The Hand Off, Interior, Leather Bar, The Romp, True Detective,

and in commercial campaigns for Diet Coke. Doc. 111, 53-54. She remembers having

approximately 25,000 Instagram followers in 2015. Id. She testified that she did not maintain a

Facebook or Instagram account in 2013. Doc. 105-27, 144.

       The picture of Pepaj comes from a 2013 photography shoot with Leg Avenue. Doc. 111,

55. Pepaj produced contracts between her and Leg Avenue for 2009 and 2007. In those

contracts, Pepaj "irrevocably assign[ed] to Leg A venue ... the unrestricted rights to copyright,

use, publish, sell, or distribute images of me which it has had taken this day." Doc. 112-1, 7.

There is no evidence that these contracts from 2007 and 2009 covered Pepaj's 2013 shoot. The

picture was posted on April 4, 2013. Doc. 1-3, 14.

14.    Selby

       Selby, a Playboy Playmate of the Month in 2007 and a two-time Miss Hawaiian Tropic,

has appeared in The Girls Next Door, Bikini Destinations, Poor Man's Bikini Beach, Last Comic

Standing, and Deal or No Deal. Doc. 111, 35. She has appeared in advertising campaigns for

Guitar Hero 5, A Lounge, Reflections Boutique, Budweiser, Suzuki, Bang Vodka, Skoal, Stacker

2, Hawaiian Tropic, and Guitar Center. Doc. 111, 35-36. To the best of her recollection, she

had approximately 3,000 Facebook followers and 10,000 Instagram followers in 2015. Id. at 36.

       Selby's picture comes from a costume or a lingerie catalog from approximately 2005 or

2006. Doc. 105-28, 33. Initially, Selby testified that she remembered signing a release or other

documents in connection with this shoot but that she neither retained the documents nor recalled

their contents. Id. at 40. She later testified, "I'm pretty sure the lingerie company owns the




                                                11
rights to them but I'm not-I really don't know because I don't remember." Id. at 40-41. The

picture of Selby was posted on November 17, 2012. Doc. 1-4, 2.

15.    Voronina

       Voronina, who was Playboy's Miss January 2001 and Kandy Magazine's 2013 Model of

the Year, has appeared in FHM, Maxim, Playboy, Max (Italy), Ocean, Shape, 944, Knockout, Q

(UK), People (Australia), Kandy, Rukus, Vape, Reno 911 !: The Movie, Svetlana, Saul of the

Mole Men, iCarly, Balls of Fury, Piranha 3DD, Laser Team, Killing Hasselhojf, Scramble and in

advertising campaigns for Skyy Vodka, Miller Lite, Michelob Ultra, Bacardi, Sisley & Detour,

St. Pauli Girl, and Constellation. Doc. 111, 56. She remembers that, in 2015, she had

approximately 2,200,000 Facebook followers, 300,000 Instagram followers, and 75,000 Twitter

followers. Id. at 56-57.

       Voronina's picture comes from a photography shoot for Leg Avenue from sometime

between 2008 and 2009. Doc. 111, 58. During discovery, Defendants introduced contracts

between V oronina and Leg Avenue that had been produced by V oronina in other lawsuits. Doc.

105-29, 68-69. The release provided that Voronina "irrevocably assign[ed] to Leg

A venue ... the unrestricted rights to copyright, use, publish, sell, or distribute images of me

which it has had taken this day." Doc. 112-1, 89. The pictures ofVoronina were posted on

January 8, 2014. Doc. 1-4, 4.

16.    Gaxiola

       Gaxiola, a former Miss Cuba, has appeared in GQ, Maxim (Australia), Open, Esquire,

and in advertising campaigns for Reebok, Hurley, Guess Jeans, Victoria Secret, Nike, MAC

Cosmetics, Roberto Cavalli, Naeem Khan, Paul Marciano, Fendi, Saks Fifth Avenue, Nieman

Marcus and the Ultimate Fighting Championship. Doc. 111, 59. She remembers having



                                                 12
approximately 125,000 Instagram followers in 2015, and does not recall how many social media

followers she had in 2014. Doc. 105-30, 137-138.

       Gaxiola's picture comes from a photography shoot with Leg Avenue in 2009 or 2010.

Doc. 111, 60-61. Gaxiola testified that she signed a release but that she did not have a copy of

the release. Doc. 105-30, 20. The picture of Gaxiola was posted on January 1, 2014. Doc. 1-4,

6.

17.    Vickers

       Vickers has appeared in WEE: NXI', WWE: Smackdown, and A Fine Step. Doc. 111, 46.

She has also appeared at events for NASCAR, NHRA, the International Auto Show, the NBA,

the Future Business Leaders of America, and Florida Cattlewomen's Association. Id. She

remembers that, in 2015, she had approximately 60,000 Facebook followers, 4,500 Instagram

followers, and 12,000 Twitter followers. Id. at 46--47. She testified that she did not remember

how many social media followers she had in 2014. Doc. 105-31, 101.

       The picture of Vickers was taken for a professional photography shoot in approximately

2010. Doc. 105-31, 23-25. Vickers was "sure" that she published the picture on Facebook, may

have shared it on Model Mayhem, Twitter, and Maxim.com. Id. at 23-28. She did not recall

whether she signed a release with Maxim. Id. at 28-29. The picture of Vickers was posted on

April 6, 2014. Doc. 1-4, 8.

18.    Rosario

       Rosario has appeared in Maxim, FHM, GQ, Vogue, and in advertising campaigns for

Budweiser, Comcast, Monster Energy Drinks, and Protein World. Id. at 49. She remembers

having approximately 2,000,000 Facebook followers, 1,000,000 Instagram followers, and 80,000

Twitter followers in 2015. Id. She testified that she did know how many followers she had in



                                                13
2014. Doc. 105-32, 41----42. Rosario took the picture at issue in the instant action. Doc. 111, 51.

She did not give anyone permission or authority to use the picture. Id. The picture of Rosario

was posted on April 10, 2014. Doc. 1-4, 10.

19.    Skinner

       Skinner has appeared in The Tonight Show with Jay Leno, Rules of Engagement, QVC,

Shark, Las Vegas "White Christmas," CS! Miami, Maxim, Maxim (Spain), Maxim (Belgium),

FHM, Muscle & Fitness, and Def Leppard's "Nine Lives." Doc. 111, 51. She has also appeared

in advertising campaigns for Sketchers, Nordstrom, Fredericks of Hollywood, Tecate, and Skyy

Vodka. Id. She recalls that in 2015, she had approximately 2,600 Facebook followers, 90,000

Instagram followers, and 3,700 Twitter followers. Id. She testified that she did not know how

many followers she had in 2012. Doc. 105-33, 79.

       The pictures of Skinner come from photography shoots for Dreamgirl and Savvy from

2006 to 2010. Doc. 111, 53. Skinner testified that she signed a "type ofrelease" or other

documents with Dreamgirl. Doc. 105-33, 46. She also testified that she did not sign any

contracts or releases with Savvy Magazine related to the article and the publication of her image.

Id. at 59-60. The pictures of Skinner were posted on November 24, 2012, January 16, 2014, and

January 24, 2014. Doc. 1-4, 12-14.

20.    Whitten

        Whitten has appeared in Maxim, Super Street, Modified Magazine, DSport, Pasmag, and

Super Street Bike, as well as advertising campaigns for Nos Energy Drink and Dodge. Doc. 111,

41. She remembers that in 2015 she had approximately 40,000 Facebook followers and 30,000

Instagram followers. Id. She testified that she did not know how many followers she had in

2013. Doc. 105-34, 136.



                                                 14
        The picture of Whitten is a picture that she took of herself during a 2010 photography

shoot for either Super Street or Imports. Doc. 105-34, 30-31. Whitten testified that she posted

the picture on her social media accounts but that she did not publish it anywhere else. Id. at 32.

The picture of Whitten was posted on January 27, 2013. Doc. 1-4, 16.

B.      Damages

        Plaintiffs have not identified any engagement or other business opportunity that they did

not receive due to Defendants' alleged misappropriation of their images. Doc. 108, 55. It is also

undisputed that Plaintiffs have not presented any evidence that their income as a model and/or

actress decreased after, or as a result of, Defendants' social media posts. Doc. 108, 55. Finally,

it is undisputed that Burciaga, Hinton, Krupa, Wilcox, Underwood, Weber, and Selby have

voluntarily associated themselves with similar clubs in the past and that none of the Plaintiffs

were aware of any ridicule connected with the use of their images in the social media posts in

question. Doc. 108, 56.

C.      Procedural History

        On September 11, 2015, Plaintiffs' counsel sent a cease and desist letter to the SCE

Group. Doc. 111, 68. Plaintiffs filed a complaint on October 16, 2015. Doc. 1. The complaint

alleged false endorsement under the Lanham Act, civil rights violations under New Yok State

law, deceptive trade practices, defamation, negligence and respondent superior, conversion,

unjust enrichment, and quantum meruit. Doc. 1, 27-35.

        On July 6, 2016, Defendants filed a third-party complaint against Creative Complex, Inc.,

LR Graphics, LLC, d/b/a Sikgrfx, Luis Ramirez, and Pixel Robot, LLC. Doc. 23. 8 This third-



8
 On January 25, 2019, Plaintiffs filed a stipulation of voluntary dismissal against Lambros Mumouris, the owner of
SCE Group. Doc. 94.


                                                        15
party complaint is not at issue here. On that same day, Defendants and Plaintiffs cross-moved

for summary judgment. Doc. 95, 99.

II.      Standard

         Summary judgment is appropriate where "the movant shows that there is no genuine

dispute as to any material fact." Fed. R. Civ. P. 56(a). "An issue of fact is 'genuine' if the

evidence is such that a reasonable jury could return a verdict for the non-moving party." Senno

v. Elmsford Union Free Sch. Dist., 812 F.Supp.2d 454,467 (S.D.N.Y. 2011) (citing SCR Joint

Venture L.P. v. Warshawsky, 559 F.3d 133, 137 (2d Cir. 2009)). A fact is "material" if it "might

affect the outcome of the suit under the governing law." Id. (internal quotation marks omitted).

The party moving for summary judgment is first responsible for demonstrating the absence of

any genuine issue of material fact. Celotex Corp. v. Catrett, 477 U.S. 317,323 (1986). If the

moving party meets its burden, "the nonmoving party must come forward with admissible

evidence sufficient to raise a genuine issue of fact for trial in order to avoid summary judgment."

Saenger v. Montefiore Med. Ctr., 706 F.Supp.2d 494, 504 (S.D.N.Y. 2010) (internal quotation

marks omitted) (citing Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir. 2008)).

However, "When the burden of proof at trial would fall on the nonmoving party, it ordinarily is

sufficient for the movant to point to a lack of evidence to go to the trier of fact on an essential

element of the nonmovant's claim." Jaramillo v. Weyerhaeuser Co., 536 F.3d 140, 145 (2d Cir.

2008).

         "When confronted with cross-motions for summary judgment, the Court analyzes each

motion separately, 'in each case construing the evidence in the light most favorable to the non-

moving party."' Peterson v. Kolodin, No. 13 Civ. 793 (JSR), 2013 WL 5226114, at *l

(S.D.N.Y. Sept. 10, 2013) (quoting Novella v. Westchester Cty., 661 F.3d 128, 139 (2d Cir.



                                                  16
2011)); see also Morales v. Quintel Entm 't, Inc., 249 F.3d 115, 121 (2d Cir. 2001) ("[E]ach

party's motion must be examined on its own merits, and in each case all reasonable inferences

must be drawn against the party whose motion is under consideration.") (citation omitted). The

Court is not required to resolve the case on summary judgment merely because all parties move

for summary judgment. Morales, 249 F.3d at 121.

III.    Discussion9

        Plaintiffs bring false endorsement, right to privacy, deceptive acts, and defamation claims

under federal and state law.

A.      False Endorsement under § 43(A) of the Lanham Act

        Section 43 of the Lanham Act prohibits the use of a protected mark in a way that is likely

to cause consumer confusion "as to the origin, sponsorship, or approval of [defendants'] goods."

15 U.S.C. § 1125 (a)(l)(A). To bring a false endorsement claim, Plaintiffs must show that

Defendants, "(1) in commerce, (2) made a false or misleading representation of fact (3) in

connection with goods or services (4) that is likely to cause consumer confusion as to the origin,

sponsorship, or approval of the goods or services." Toth v. 59 Murray Enterprises, Inc., No. 15

Civ. 8028 (NRB), 2019 WL 95564, at *5 (S.D.N.Y. Jan. 3, 2019) (internal quotation marks and

citation omitted). Because Defendants used Plaintiffs' pictures to advertise their commercial

establishments, there is no dispute about the first and third prong of the test. The Court

addresses the second and fourth prongs below.




9
  Defendants argue that Mayes and Pepaj have released their claims but, as explained above, they have not provided
any evidence that the releases that they reference cover the images at issue.




                                                       17
1.       False or Misleading Representation of Fact

         Plaintiffs here never endorsed Defendants. As a result, the second element turns on

whether the social media posts imply that Plaintiffs endorsed Defendants. Beastie Boys v.

Monster Energy Co., 66 F. Supp. 3d 424,449 (S.D.N.Y. 2014) ("The [plaintiffs] undisputedly

never endorsed [defendant]. The first Lanham Act element therefore turned on whether the

video implied that the [plaintiffs] had done so, because any such implication was necessarily

false."). This inquiry consists of two questions: Do the posts contain an endorsement of

Defendants? And if so, is that endorsement fairly attributed to Plaintiffs? Id. 10

         As to the first question, the answer is yes. It is undisputed that Defendants made these

posts, or instructed the third-party advertisers to create them, to promote their business. Doc.

111, 68. Each appears on a social media page that prominently displays Defendants' name and

most advertise an event at one of Defendants' location.

         As to the second question, the answer is also yes. These endorsements imply an

association between Plaintiffs and Defendants because they juxtapose Plaintiffs' pictures with




10 In false advertising cases, courts consider whether a statement is literally or impliedly false. Church & Dwight
Co. v. SPD Swiss Precision Diagnostics, GmBH, 843 F.3d 48, 65 (2d Cir. 2016). "To establish literal falsity, a
plaintiff must show that the advertisement either makes an express statement that is false or a statement that is false
by necessary implication, meaning that the advertisement's words or images, considered in context, necessarily and
unambiguously imply a false message." Id. (internal quotation marks and citation mitted). "If a message is not
literally false, a plaintiff may nonetheless demonstrate that it is impliedly false if the message leaves an impression
on the listener or viewer that conflicts with reality." Id. (internal quotation marks omitted). In false advertising
cases, this distinction matters because if a statement is literally false, a court may enjoin it without considering its
impact on customers. Id. This case law, however, is not particularly relevant here because it is unclear whether this
framework applies to false endorsement claims. Toth, 2019 WL 95564, at *5 ("But whether a representation is
literally or impliedly false is a question traditionally addressed within the context of false advertising claims brought
under 15 U.S.C.A. § 1125 (a)(l)(B), not in the context of false endorsement claims brought under subsection (A) of
the section"). More importantly, injunctive relief is not at issue here because Defendants have already removed the
challenged posts. However, to the extent that this framework does apply to false endorsement claims that only seek
damages, the Court finds, as explained below, that the posts are not literally false because they are open to
interpretation.


                                                           18
text referencing Defendants' clubs. Furthermore, a number of the posts describe the women,

though not by name, who perform at the clubs directly under Plaintiffs' picture, and therefore

imply that Plaintiffs are the women that the posts describe. 11

2.         Consumer Confusion

           The parties dispute whether the use of Plaintiffs' images caused consumer confusion. To

resolve this debate, the Court considers the "(l) strength of the trademark; (2) evidence of actual

consumer confusion; (3) evidence that the imitative mark was adopted in bad faith; (4) similarity

of the marks;l1 2] (5) proximity of the products and their competitiveness with one another; and

(6) sophistication of consumers in the relevant market." Toth, 2019 WL 95564, at *6. In

applying this test, the Court is mindful that "[n]o single factor is dispositive" and that "each

factor must be evaluated in the context of how it bears on the ultimate question of likelihood of

confusion .... " Brennan's, Inc. v. Brennan's Rest., L.L.C., 360 F.3d 125,130 (2d Cir. 2004). 13

       a. Strength of the Mark

           This is a false endorsement case-not a false advertising case. In this context, the Court,

like other courts in this District, interprets the strength of the mark to mean "the level of

recognition the celebrity has among the segment of the public to whom the goods are

advertised." Bruce Lee Enterprises, LLC v. A. VE.LA., Inc., No. 10 Civ. 2333 KMW, 2013 WL

822173, at *20 (S.D.N.Y. Mar. 6, 2013). "[T]he misappropriation of a completely anonymous


11
  By way of example, some of the posts use the following language: "#hottest#bartenders&#waitresses;" "Hottest
Dancers, Waitresses, & Bartenders in #NewYork;" "New York's Hottest Dancers, Waitresses, & Bartenders;"
"Come#Watch our #Gorgeous #Strippers#Waitress&#Bartender Staff." Doc.1-1, 3,10, 12, 14, 18, 20, 22.

12
     The parties agree that the marks are similar. Doc. 110, 12.

13
  The Court need not analyze the similarity prong, the fourth factor, because the parties agree that this factor favors
Plaintiffs. Doc. 96, 13.




                                                            19
face could not form the basis for a false endorsement claim, because consumers would not infer

that an unknown model was 'endorsing' a product, as opposed to lending her image to a

company for a fee." Bandar v. LASplash Cosmetics, No. 12 Civ. 1417 SAS, 2012 WL 6150859,

at *7 (S.D.N.Y. Dec. 11, 2012). Courts within this District have identified Carmen Electra, 14

Drake, 15 Woody Allen, 16 Nolan Ryan, 17 and 50 Cent, 18 as examples of celebrities with strong

marks.

         Other comis have held that lesser known people have not had sufficiently strong marks.

In Toth, the court held that a number of models, including Plaintiffs herein Hinton, Weber, and

Mayes, had failed to produce evidence that they actually garnered recognition for any of their

appearances, even though, like the Plaintiffs here, they had participated in promotional

campaigns for a wide variety of brands and appeared in magazines, television shows, and

movies. Toth, 2019 WL 95564, at *7. 19 In Pelton, the court held that a model did not have a


14
   Toth v. 59 Murray Enterprises, Inc., No. 15 Civ. 8028 (NRB), 2019 WL 95564, at *7 (S.D.N.Y. Jan. 3, 2019)
(finding that "Electra has offered persuasive evidence of the strength of her mark" because "Electra's
uncontroverted resume establishes that she has not just appeared in popular movies and television shows, but had
regular and starring roles in them").

15
  Estate of Smith v. Cash Money Records, Inc., No. 14 Civ. 2703, 2018 WL 2224993, at *7 (S.D.N.Y. May 15,
2018) (finding that the musical artist had a strong mark because he was "one of this decade's most popular musical
artists, making him instantly recognizable to most Americans").

16
  Allen v. Nat'! Video, Inc., 610 F. Supp. 612,627 (S.D.N.Y. 1985) (finding that "Plaintiffs 'mark', to analogize
from trademark law, is a strong one" because "[t]here is no dispute that plaintiff's name and likeness are well-known
to the public, and that he has built up a considerable investment in his unique, positive public image.").

17
   Ryan v. Volpone Stamp Co., 107 F. Supp. 2d 369,400 (S.D.N.Y. 2000) (finding that the baseball player had a
strong a mark because he was "a former Major League Baseball pitching sensation and Hall of Fame inductee").

18
  Jackson v. Odenat, 9 F. Supp. 3d 342, 358 (S.D.N.Y. 2014) (finding that the musician had a strong mark because
he "sold over 25 million copies of his albums" and "[h]e has also been nominated thirteen times for a Grammy
Award.").

19
   The Court recognizes that at least one court within this District has ended the analysis there and has collaterally
estopped a plaintiff from asserting identical Lanham act claims against a new defendant after previously losing on an
analogous case. See Yamaha Int'/ Corp. v. Cent. Venture, Inc., No. 86 Civ. 9495 (JFK), 1995 WL 507292, at *2
(S.D.N.Y. Aug. 28, 1995) (collaterally estopping a plaintiff from litigating an issue for a sixth time in a fourth
jurisdiction). The Court decides not to use this equitable power. The Court applies New York law and under New
York law, collateral estoppel is appropriate "if the issue in the second action is identical to an issue which was

                                                         20
strong mark because "[o]ne appearance in a Sports Illustrated Swimsuit Issue in 1984 and some

advertising work for well-known consumer products does not deliver celebrity status." Pelton v.

Rexall Sundown, Inc., No. 99 Civ. 4342 JSM, 2001 WL 327164, at *3 (S.D.N.Y. Apr. 4, 2001).

In Albert, the court dismissed a model's false endorsement claim because the model did "not

claim that he [wa]s well known or a celebrity, a fact corroborated by the $150 fee he received for

posing for the Consumer Reports advertisement." Albert v. Apex Fitness, Inc., No. 97 Civ. 1151

(LAK), 1997 WL 323899, at *1 (S.D.N.Y. June 13, 1997).

         Plaintiffs have not provided any survey that directly shows general consumer recognition

or specific recognition by Defendants' customers. Doc. 106, 16. Instead, they rely on Plaintiffs'

resumes and their social media accounts. Their resumes vary considerably. Some have millions

of followers and others have a few thousand. Based on their resumes and in the absence of a

consumer survey, however, the Court cannot conclude that any of them have attained the level of

celebrity that other courts in this Circuit have considered to constitute strong marks. 20 Instead,

the evidence establishes that they are as recognizable as the parties that prior courts have held to

have relatively weak marks. As a result, this factor weighs in favor of Defendants.




raised, necessarily decided and material in the first action, and the plaintiff had a full and fair opportunity to litigate
the issue in the earlier action." LaFleur v. Whitman, 300 F.3d 256, 271 (2d Cir. 2002). Defendants have not
provided the Court with the disputed advertisements in the previous case. As a result, the Court cannot determine
whether the previous case raised identical issues to those raised in the instant case. In the absence of this evidence,
collateral estoppel would be imprudent.

20
   Plaintiffs argue that they have strong marks because they have received payment for modeling in the past, Doc.
 106, 11-13, yet, courts in this District have repeatedly held that models, including some of the Plaintiffs, lacked
strong marks for false endorsement claims. Plaintiffs also argue that their marks must be strong because other
businesses have used their images without permission. Doc. 106, 13. This could be true but it could also be true
that other businesses have used their images without permission because they were anonymous and because the
businesses did not realize that anyone had ownership rights in them. Such speculation, however, is inappropriate on
summary judgment. Major League Baseball Properties, Inc. v. Salvino, Inc., 542 F.3d 290, 310 (2d Cir. 2008)
("conclusory statements, conjecture, or speculation by the party resisting the motion will not defeat summary
judgment").


                                                            21
   b. Evidence of Actual Confusion

       In order to prove actual consumer confusion, plaintiffs typically provide either direct

testimony from confused consumers or indirect evidence of consumer confusion in the form of

surveys. Mattel, Inc. v. Azrak-Hamway Int'!, Inc., 724 F.2d 357,361 (2d Cir. 1983). "Although

the absence of surveys is evidence that actual confusion cannot be shown, a trier of fact may still

conclude that actual confusion exists in the absence of such evidence, so long as there is other

evidence of actual confusion." The Sports Auth., Inc. v. Prime Hosp. Corp., 89 F.3d 955,964

(2d Cir. 1996) (internal quotation marks and citations omitted). Here, Plaintiffs have provided

no evidence of consumer confusion in the form of either actual confusion or expert testimony

about a survey of costumers. Instead, they focus on the Defendants' intention, the next factor

addressed below. Doc. 106, 14-16. As a result, this factor weighs in favor of Defendants.

   c. Bad Faith

       "Under this factor, we look to whether the defendant adopted its mark with the intention

of capitalizing on plaintiffs reputation and goodwill and any confusion between his and the

senior user's product." The Sports Auth., Inc. v. Prime Hosp. Corp., 89 F.3d 955, 964 (2d Cir.

1996) (internal quotation marks and citations omitted). On one hand, "[s]election of a mark that

reflects the product's characteristics, request for a trademark search and reliance on the advice of

counsel are factors that support a finding of good faith." Lang v. Ref. Living Pub. Co., 949 F.2d

576, 583 (2d Cir. 1991). On the other hand, "[t]his Court has never held adoption of a mark with

no knowledge of a prior similar mark to be in bad faith even in the total absence of a trademark

search, much less on the basis of an allegedly flawed trademark search." Star Indus., Inc. v.




                                                22
Bacardi & Co., 412 F.3d 373,388 (2d Cir. 2005). However, "[b]ad faith may be inferred from

the junior user's actual or constructive knowledge of the senior user's mark." Id. at 3 89.

         Here, Drakopoulos testified that he did not know the names of any of the Plaintiffs when

the pictures were published and that, prior to becoming aware of the lawsuit, he had not heard of

any of the Plaintiffs in this suit. Doc. 105-5, 37-38, 191. He further testified that Defendants

searched for the pictures by theme, such as "sexy girl in a military outfit," and not by any term

unique to the featured model. Doc. 108, 33. Plaintiffs have not pointed to any evidence that

Defendants were constructively aware of Plaintiffs' celebrity or reputation before the pictures

were posted on their social media sites. This factor weighs in favor of Defendants. 21

     d. Proximity and Competitiveness of Products

         "The proximity inquiry asks to what extent the two products compete with each other"

and "[i]n assessing product proximity we look at the nature of the products themselves and the

structure of the relevant market." Brennan's, Inc. v. Brennan's Rest., L.L.C., 360 F.3d 125, 134

(2d Cir. 2004). Specifically, the courts look at "market proximity" and "geographic proximity."

Id. "Both elements seek to determine whether the two products have an overlapping client base

that creates a potential for confusion." Id.

         Comis within this District have found that products competed when they sought to appeal

to the same customers, such as movie watchers, Allen v. Nat'! Video, Inc., 610 F. Supp. 612,628

(S.D.N.Y. 1985), and hip-hop fans, Jackson v. Odenat, 9 F. Supp. 3d 342, 358 (S.D.N.Y. 2014).

Importantly, in Toth, the court held that the models, including three Plaintiffs here, and a

gentlemen's club competed for the same market because, as defendants in that case conceded,


21For the posts made by the third-party advertisers, this factor weighs even more heavily in favor of Defendants
because Defendants relied on that third party's representation that it purchased all of the pictures featured in their
posts. Doc. 105-5, 135-137.


                                                           23
both "sold" women's appearances. 2019 WL 95564, at *10. However, in Naked Cowboy v.

CBS, another court within this District found that a Times Square performer and a daytime

television program did not compete for the same customers because the television program was

"watched by millions of people across the country" and the plaintiffs "performances [were]

heavily concentrated in the New York City area." 844 F. Supp. 2d 510,517 (S.D.N.Y. 2012).

        In the instant case, Defendants do not concede that they and Plaintiffs compete for the

same costumers. Although Plaintiffs and Defendants both market women's appearances, there is

no evidence in the record that Plaintiffs and Defendants target the same geographic markets.

Defendants operate clubs in New York and some Plaintiffs have many followers on social media.

While one may logically assume that at least some of Plaintiffs' followers live in New York, it is

not established in the record. This factor is neutral.

    e. Sophistication of Consumers

        Generally, "Our analysis of consumer sophistication consider[ s] the general impression

of the ordinary purchaser, buying under the normally prevalent conditions of the market and

giving the attention such purchasers usually give in buying that class of goods." Star Indus., 412

F.3d at 390 (internal quotation marks and citations omitted). However, consumer sophistication

may be proved by direct evidence such as expert opinions or surveys and "in some cases a court

is entitled to reach a conclusion about consumer sophistication based solely on the nature of the

product or its price." Id. "The more sophisticated the consumers, the less likely they are to be

misled by similarity in marks." TCP IP Holding Co. v. Haar Commc 'ns, Inc., 244 F.3d 88, 102

(2d Cir. 2001 ).

        In determining consumer sophistication, courts consider the product's nature and price.

This is because "[t]he ordinary purchaser of bread and margarine is a casual buyer, and the



                                                  24
bustling, self-service atmosphere of a typical supermarket makes careful examination of products

unlikely." Lever Bros. Co. v. Am. Bakeries Co., 693 F.2d 251,259 (2d Cir. 1982). Along the

same lines, confusion is more likely "where inexpensive products are involved, since the normal

buyer does not exercise as much caution in buying an inexpensive article as he would for a more

expensive one." Harold F. Ritchie, Inc. v. Chesebrough-Pond's, Inc., 281 F.2d 755, 762 n.19

(2d Cir. 1960).

        Here, Defendants argue that the consumers are sophisticated because of their wealth and

income. Doc. 96, 29. Plaintiffs argue that they are sophisticated because of their desire to see

attractive women. Doc. 106, 22. Neither interpretation of sophistication tracks the Second

Circuit case law, which focuses on the product's nature and price. In any event, because the

parties agree that the consumers are sophisticated, this factor weighs in favor of Defendants.

   f.   Balancing of the Factors

        As explained above, four of the six factors favor Defendants. The Court finds that

Plaintiffs have not established a false endorsement claim.

   g. Monetary Damages, Fees, and Costs

        "Plaintiffs normally have a greater burden in attempting to establish entitlement to

damages for violation of section 43(a)." PPX Enterprises, Inc. v. Audiofidelity Enterprises, Inc.,

818 F.2d 266,271 (2d Cir. 1987) abrogated on other grounds, as recognized inHannex Corp. v.

GMI, Inc., 140 F.3d 194, 206 n. 9 (2d Cir.1998). Specifically, "[t]hey must establish actual

consumer confusion or deception resulting from the violation." Id. Similarly, the Second Circuit

"has explicitly stated that [the Lanham Act] allows recovery of a reasonable attorney's fee

only ... on evidence of fraud or bad faith." Conopco, Inc. v. Campbell Soup Co., 95 F.3d 187,

194 (2d Cir. 1996). Finally, "[t]he Court maintains a wide field of equitable discretion in



                                                25
determining whether to award a party costs." Toth, 2019 WL 95564, at *10. For the reasons

stated above, Plaintiffs have failed to provide evidence of actual consumer confusion or bad

faith. As a result, their requests for monetary relief, fees, and costs are denied.

B.      N.Y. Civil Rights Law§§ 50-51 22

        Plaintiffs bring a claim under Civil Rights Laws§§ 50-51. New York does not recognize

a common-law right of privacy. Messenger ex rel. Messenger v. Gruner+ Jahr Printing & Pub.,

727 N.E.2d 549, 551 (N. Y. 2000). Instead, New York recognizes a limited statutory right to

privacy. "Section 50 makes it a misdemeanor to use a living person's name, portrait or picture

for advertising or trade purposes without having first obtained the written consent of such

person .... " Id. (internal quotation marks omitted). Section 51 provides,

                 Any person whose ... picture ... is used within this state for
                 advertising purposes ... without the written consent ... may
                 maintain an equitable action in the supreme court of this state
                 against the ... corporation so using his ... picture ... to
                 prevent and restrain the use thereof; and may also sue and
                 recover damages for any injuries sustained by reason of such
                 use ....

N.Y. Civ. Rights Law§ 51. If the defendant knowingly used such person's picture in such a

prohibited manner, the jury, in its discretion, may award exemplary damages. Id. Importantly,

an action to recover damages for a violation of§ 51 must be brought within one year.

Nussenzweig v. diCorcia, 878 N.E.2d 589, 590 (N.Y. 2007). "[T]he statute oflimitations on

Civil Rights Law§§ 50 and 51 claims runs from the date of the most recent violations of the

statute." Id.

        Given New York's one-year statute of limitations for defamation claims, all publications



22
  "Plaintiffs acknowledge that N.Y. Civil Rights Law §50-51 preempts their common law claims for negligence,
conversion, unjust enrichment and quantum meruit." Doc. 106, 28 n. 21.


                                                      26
made before October 16, 2014, are barred. According to the timestamps on Plaintiffs' evidence,

all but two pictures were published before October 16, 2014: a picture of Burciaga was

published on approximately April 21, 2015, and a picture of Mayes was published on

approximately February 10, 2015. In addition, a picture of Hinton and a picture of Guerra were

published on unknown dates.

       Defendants argue that Plaintiffs admitted that all pictures of Mayes, Hinton, and Guerra

were published before October 16, 2014. Defendants sent Plaintiffs their requests for admission

that the pictures of Mayes, Hinton, and Guerra were published before October 15, 2014.

Plaintiffs did not respond to these requests within 30 days. Defendants claim that, as a result,

pursuant to Federal Rule of Civil Procedure 36(a)(3), the facts were admitted. Fed. R. Civ. P.

36(a)(3). Plaintiffs argue that this Rule does not apply because Rule 36(b) provides that "[a]

matter admitted under this rule is conclusively established unless the court, on motion, permits

the admission to be withdrawn or amended." Fed. R. Civ. P. 36(b). See also Local Union No.

38, Sheet Metal Workers' Int'! Ass'n, AFL-CIO v. Tripodi, 913 F. Supp. 290,294 (S.D.N.Y.

1996) ("the failure to respond in a timely fashion does not require the court automatically to

deem all matters admitted."). Plaintiffs correctly quote Rule 36(b), however, they have not

submitted a motion to amend or withdraw their admission. Therefore, the Court finds that

Plaintiffs have admitted the fact that the pictures of Mayes, Hinton, and Guerra were published

before August 15, 2014.

       For the picture of Burciaga, there is no dispute that Defendants used her picture for

advertising purposes and that Defendants never sought permission to use her image to advertise,

promote, market or endorse Defendants' clubs. Doc. 111, 4. As a result, the Court grants




                                                27
summary judgment on this claim as to the non-time ban-ed picture of Burciaga. 23 Because

Plaintiffs have not provided any evidence of a knowing violation of§ 51, 24 and because

Defendants have already removed the challenged picture, only compensatory damages are

available. Compensatory damages are "the fair market value of the use for the purposes of trade

of [her] face, name and reputation." Grant v. Esquire, Inc., 367 F. Supp. 876, 881 (S.D.N.Y.

1973).

C.       New York General Business Law§ 349

         Plaintiffs bring a claim under N.Y. Gen. Business Law§ 349. "To make out a prima

facie case under Section 349, a plaintiff must demonstrate that (1) the defendant's deceptive acts

were directed at consumers, (2) the acts are misleading in a material way, and (3) the plaintiff

has been injured as a result." Maurizio v. Goldsmith, 230 F.3d 518, 521 (2d Cir. 2000). "[T]he

gravamen of the complaint must be consumer injury or harm to the public interest." Securitron

Magnalock Corp. v. Schnabolk, 65 F.3d 256,264 (2d Cir. 1995) (internal quotation marks and

citation omitted). As a result, "[p]rivate contract disputes, unique to the parties, for example,

would not fall within the ambit of the statute." Oswego Laborers' Local 214 Pension Fund v.

Marine Midland Bank, NA., 647 N.E.2d 741, 744 (N.Y. 1995).

         "The overwhelming majority of courts in this Circuit have concluded that the general

variety of consumer confusion that is the gravamen of [a false endorsement] claim is an

insufficient harm to the public interest for purposes ofNYGBL § 349." Toth v. 59 Murray



23
  Defendants claim that the Court must assume that Burciaga, in the absence of evidence of a specific release,
consented to being portrayed in the advertising campaign. Doc. 110, 28. Defendants have not provided any support
for this claim.

24
   It is undisputed that Drakopolous testified that Defendants "had no reason to think [they] had to obtain any rights
on any image that's free on the Internet" and that it was his understanding that any image on the internet can be used
for commercial purposes. Doc. 111, 67.


                                                         28
Enterprises, Inc., No. 15 Civ. 8028 (NRB), 2019 WL 95564, at *13 (S.D.N.Y. Jan. 3, 2019)

(internal quotation marks omitted). See New York Univ. v. Cont'! Ins. Co., 662 N.E.2d 763, 771

(N.Y. 1995) (finding that the statute did not cover misrepresentations made by an insurance

company to a university); RCA Trademark Mgmt. S.A.S. v. VO.IT Int'! Corp., No. 14 Civ. 6294

(HBP), 2015 WL 5008762, at *1 (S.D.N.Y. Aug. 24, 2015) (finding that consumer confusion, in

itself, did not satisfy the public harm requirement); C=Holdings B. V v. Asiarim Corp., 992 F.

Supp. 2d 223 (S.D.N.Y. 2013) (same); Merck Eprova AG v. Brookstone Pharm., LLC, 920 F.

Supp. 2d 404 (S.D.N.Y. 2013) (finding that the plaintiff had not alleged sufficient public harm

because the public harms-consumer confusion and unsupported allegations of negative health

effects-were not core to plaintiffs claim); Gucci Am., Inc. v. Duty Free Apparel, Ltd., 277 F.

Supp. 2d 269,274 (S.D.N.Y. 2003) (finding that a trademark infringement claim between

competitors constitutes a public harm "too insubstantial" to satisfy the pleading requirements of

§ 349). But see Casper Sleep, Inc. v. Mitcham, 204 F. Supp. 3d 632,644 (S.D.N.Y. 2016)

(holding that a claim satisfied the first prong of the test because the promotion was "plainly

geared toward consumers."). 25

        Here, the "gravamen" of Plaintiffs' complaint is their private dispute with Defendants

about whether or not Defendants should have used their pictures without their consent. The

complaint does not discuss consumer injury or harm to the public interest. The Court notes that

it is the third court within a little over a year to deny this claim under the New York Business

Law when brought by the same lawyer on behalf of some of the same plaintiffs. See Toth, 2019




25See also Consumer Fin. Prof. Bureau v. RD Legal Funding, LLC, 332 F. Supp. 3d 729, 782 (S.D.N.Y. 2018) ("the
averments in the Complaint indicate that Defendants' conduct was 'consumer-oriented' in that Defendants made
similar statements and representations to all of the Consumers targeted."). The Court will not follow this minority
view.


                                                        29
WL 95564, at *14 (granting summary judgment in favor of club and against models because the

models "do not allege an injury to the public interest above and beyond the general variety of

consumer confusion" (internal quotation marks omitted)); Mayes v. Summit Entm 't Corp., 287 F.

Supp. 3d 200, 211 (E.D.N.Y. 2018) (finding that "Plaintiffs' allegations are plainly insufficient

to support a claim under Section 349" even though "Plaintiffs allege that the publication of their

images 'was misleading in a material respect because it created the impression that Plaintiffs

were strippers working at the Clubs, or endorsed the Clubs. "'). 26

D.       Defamation

         "Defamation is the injury to one's reputation either by written expression, which is libel,

or by oral expression, which is slander." Biro v. Conde Nast, 883 F. Supp. 2d 441,456

(S.D.N.Y. 2012) (quoting Idema v. Wager, 120 F. Supp. 2d 361, 365 (S.D.N.Y. 2000), aff'd, 29

F. App'x 676 (2d Cir. 2002)). Under New York law, a defamation claim must allege "(1) a false

statement about the [complainant]; (2) published to a third party without authorization or

privilege; (3) through fault amounting to at least negligence on [the] part of the publisher; (4)

that either constitutes defamation per se or caused 'special damages."' Fuji Photo Film US.A.,

Inc. v. McNulty, 669 F. Supp. 2d 405,411 (S.D.N.Y. 2009) (alterations in original) (quoting

Gargiulo v. F01~ster & Garbus Esqs., 651 F. Supp. 2d 188, 192 (S.D.N.Y. 2009)).

         A defamatory statement "exposes an individual 'to public hatred, shame, obloquy,

contumely, odium, contempt, ridicule, aversion, ostracism, degradation, or disgrace, or ...

induce[ s] an evil opinion of one in the minds of right-thinking persons, and ... deprives one of ..



26
   Defendants further argue that Plaintiffs' claims must fail because they have failed to introduce facts that
Defendants intended to deceive customers. Doc. 96, 35-36. The Court of Appeals has rejected attempts to add a
scienter requirement to § 349: "[I]t is not necessary under the statute that a plaintiff establish the defendant's intent
to defraud or mislead." Oswego Laborers' Local 214 Pension Fundv. Marine Midland Bank, N.A., 647 N.E.2d 741,
745 (N.Y. 1995).


                                                           30
. confidence and friendly intercourse in society.'" Celle v. Filipino Reporter Enters. Inc., 209

F.3d 163, 177 (2d Cir. 2000) (alteration in original) (quoting Kimmerle v. NY Evening Journal,

186 N.E. 217,218 (N.Y. 1933)).

         Importantly, "[t]he statute of limitations for libel in New York is one year"

and "New York's single publication rule states that a defamation claim accrues at publication,

defined as the earliest date on which the work was placed on sale or became generally available

to the public." Van Buskirkv. The New York Times Co., 325 F.3d 87, 89 (2d Cir. 2003) (internal

quotation marks and citations omitted). "Because the statute of limitations is an affirmative

defense, the defendant bears the burden of establishing by prima facie proof that the limitations

period has expired since the plaintiff's claims accrued." Overall v. Estate of Klotz, 52 F.3d 398,

403 (2d Cir. 1995). 27

     1. Statute of Limitations

         Defendants claim that the statute of limitations bars all images except for the picture of

Burciaga. Plaintiffs filed their complaint on October 16, 2015. Doc. 1. Given New York's one-

year statute oflimitations for defamation claims, all publications made before October 16, 2014,

are barred. As explained above, this one-year statute of limitations bars all defamation claims

but those arising from the picture of Burciaga.

     2. False Statement

         Defendants argue that they have not made any false statements because the post of

Burciaga does not name her, state that she would appear at the Club or alter her image in any




27
  Plaintiffs assert that they tolled the statute of limitations when they sent Defendants a cease and desist letter. Doc.
106, 31. They, however, do not cite a single case for this proposition.




                                                           31
way. Doc. 96, 37. New York courts, however, have long held that, in certain circumstances,

pictures of unidentified individuals can qualify as false statements. Morrison v. Smith, 69 N.E.

725, 727 (N.Y. 1904) (finding that it was a false statement to use a woman's picture to advertise

a biographical book that was, in fact, not about her); Fils-Aime v. Enlightenment Press, Inc., 507

N.Y.S.2d 947, 949 (App. Term 1986) ("the plaintiff had no connection with the subject matter of

the article, and the juxtaposition of her photograph with the article was obviously false and

misleading."); De Figuerola v. McGraw-Hill Pub. Co., 74 N.Y.S.2d 448,451 (Sup. Ct.

1947), aff'd sub nom. De Figuerola v. McGraw-Hill Publ'g Co., 78 N.Y.S.2d 197 (App. Div.

1948) ("it was held libelous to use plaintiffs picture in connection with an article concerning

another person"). The post at issue qualifies as a false statement because it includes a picture of

Burciaga and the following statements: "Come celebrate the start of your week with all of our

hot new girls!" Doc. 1-1, 24. Read together, the image and the text falsely imply that Burciaga

is one of the Club's "hot new girls."

   3. Defamatory Statement

       Two comis within this District have held that using a model's picture in promotional

materials for a club does not amount to a defamatory statement. Toth, 2019 WL 95564, at *14

("As one interpretation of the alleged defamatory statements - indeed, the most likely

interpretation - is that plaintiffs had simply agreed to appear in the advertisements for a standard

modeling fee, we must deny plaintiffs' motion for summary judgment as to the defamation

claim"); Voronina v. Scores Holding Co., Inc., No. 16 Civ. 2477 (LAK), 2017 WL 74731, at *6

(S.D.N.Y. Jan. 5, 2017) (noting that "[i]n this case, the alleged libel was that plaintiffs were

employed by one or more of the Clubs, that they endorsed one or more of the Clubs, or that they

had some affiliation with one or more of the Clubs" and holding "[t]here is nothing defamatory



                                                 32
in and of itself in that implication"). See also McGraw v. Watkins, 373 N.Y.S.2d 663 (N.Y. App.

Div. 1975) ("a film strip which includes a scene of plaintiff posing in the nude does not

necessarily impute unchastity to plaintiff and, therefore, the exhibition thereof by defendant was

not libelous per se"). The Court follows these cases and finds that the use of Plaintiffs' images

by Defendants does not constitute per se defamation.

   4. Special Damages

       Defendants claim that all of Plaintiffs' defamation claims must fail because they have not

plead special damages. Doc. 96, 8. To establish special damages, a plaintiff must plead facts

demonstrating that actual losses were caused by the alleged tortious act. Murphy-Higgs v. Yum

Yum Tree, Inc., 112 F. App'x 796, 797 (2d Cir. 2004); In Touch Concepts, Inc. v. Cellco P 'ship,

949 F.Supp.2d 447,484 n.30 (S.D.N.Y. 2013). She must also plead the amount of special

damages with specificity. See Fashion Boutique v. Fendi USA, Inc., 314 F.3d 48, 59 (2d Cir.

2002); Daniels v. St. Luke's-Roosevelt Hosp. Ctr., 02 Civ. 9567 (KNF), 2003 WL 22410623, at

*8 (S.D.N.Y. Oct. 21, 2003) (plaintiff's special damages claim based on loss of employment and

the corresponding salary, were not sufficiently stated as required by New York law); Rall v.

Hellman, 726 N.Y.S.2d 629 (N.Y. App. Div. 2001) (finding that plaintiff's complaint was

deficient because he failed to identify his special damages with sufficient particularity).

Plaintiffs claim special damages by simply stating, "[e]ven if Plaintiffs' damages were not

presumed, Plaintiffs suffered actual damages by being deprived, at minimum, of the

compensation would have been obligated to pay them to be in the Sin City or Show Palace

advertisements." Doc. 101, 21. Such conclusory language does not suffice. Furthermore, as

Plaintiffs conceded in their response to Defendants' Rule 56 .1 Statement of Undisputed Facts,

Plaintiffs "have not identified any engagements or assignments they did not get, or did not get



                                                 33
offered, due to Defendants' alleged misappropriation of their images" and "Plaintiffs have not

presented any evidence that their income as a model and/or actress went down after, or as a result

of, Defendants' social media posts." Doc. 108, 55. As a result, Burciaga has failed to allege

special damages.

   5. Malice

       Defendants argue that even if Burciaga has satisfied all other factors, she cannot satisfy

the cause factor because she is a "limited purpose public figure" and because limited purpose

public figures must prove actual malice to recover under New York's defamation laws.

       To qualify as a limited purpose public figure, a defendant must show that the plaintiff

has:

               (1) successfully invited public attention to his views in an effort
               to influence others prior to the incident that is the subject of
               litigation; (2) voluntarily injected himself into a public
               controversy related to the subject of the litigation; (3) assumed
               a position of prominence in the public controversy; and (4)
               maintained regular and continuing access to the media.

Lerman v. Flynt Distrib. Co., 745 F.2d 123, 136-37 (2d Cir. 1984).

       It matters whether Burciaga qualifies as a limited purpose public figure because "[i]n

order to succeed on their claims, [plaintiffs], as limited purpose public figures, must establish by

clear and convincing evidence that the [defendants] published the article with actual malice ... "

Contemporary Mission, Inc. v. New York Times Co., 842 F.2d 612, 621 (2d Cir. 1988)). Under

this test, "[l]iability requires clear and convincing evidence of a knowing falsehood or subjective

awareness of probable falsity." Id. at 621. This means that "a finding of actual malice cannot be

predicated merely on a charge that a reasonable publisher would have further investigated before

publishing." Herbert v. Lando, 781 F.2d 298, 308 (2d Cir. 1986). Instead, to prove actual

malice, the "plaintiff must show either that the publisher actually entertained serious doubts


                                                 34
about the veracity of the publication, or that there are obvious reasons to doubt the veracity of the

informant or the accuracy of his repmis." Id. (internal quotation marks omitted).

        In their attempt to carry this burden, Defendants simply write "Ms. Burciaga has

successfully and voluntarily invited public attention to her modeling career, which is the subject

of this litigation" and that, "[t]herefore, Ms. Burciaga is a limited purpose public figure for the

purpose of her modeling career, subjecting her to the heightened actual malice standard." Doc.

96, 38. Although Defendants have only addressed one of the four prongs of this test, Plaintiffs

do not challenge the assertion, and, instead, claim that Defendants acted with malice. 28 Plaintiffs

have not pointed to evidence that Defendants knew they lacked authority to use Plaintiffs'

images or that there were "obvious reasons to doubt" their belief that they had authority to use

them. Indeed, Drakopoulos testified that Defendants' employee would locate images on the

internet and use them only if "there [wa]s no warning or restrictions or anything that says not to

use this image." Doc. 105-5, 202. He fu1iher testified, "[w]e had no reason to think we had to

obtain any rights on any image that's free on the Internet because there's no name, there's no

logo on it that says do not use image or copyright or a red or an 'R' or any of the sort." Doc.

105-5, 204-205. As a result, Plaintiffs have not adduced evidence of malice.

IV.      Conclusion

         For the foregoing reasons, Defendants' motion for summary judgment is GRANTED for

all claims except for Burciaga's claim for compensatory damages for the unauthorized use of one

picture under Civil Rights Laws §§ 50-51. Plaintiffs' motion for summary judgment is DENIED

for all claims except for Burciaga' s claim for compensatory damages for the unauthorized use of



28
  "Plaintiffs' [sic] agree with Defendants that Burciaga-like all other Plaintiffs-is a public figure .... " Doc.
106, 34.


                                                         35
one picture under Civil Rights Laws §§ 50-51. Plaintiffs are directed to submit proposed

damages for Burciaga's claim and a memorandum of law in support of that proposal by July 31,

2019. Defendants are directed to respond by August 7, 2019. The Clerk of Court is directed to

close the motions, Docs. 95 and 99.


SO ORDERED.

 Dated:       July 17, 2019
              New York, New York

                                                                 Edgardo Rahlos, U.S.D.J.




                                              36
